DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 21 April 2021 has been received and considered.
Claims 1, 3-14, and 16 are pending.
This Action is Final.

Claim Objections
The Objection to Claim 1 is withdrawn based on the filed amendment.
Claim 11 is objected to because of the following informalities:  in line 6 of claim 11 “assymetric” should be spelled “asymmetric”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah et al. (US 20040139329), in view of Lee et al. (US 20160094548) and further in view of Kelly et al. (US 230080184030).
As per claims 1 and 14, Abdallah et al. discloses a mobile device and method of establishing a trust relationship between a mobile device and a PKI domain for certificate management comprising:
receiving, by a mobile device, during a factory provisioning and configuration of the mobile device, a request from a manufacturing system to generate an asymmetric key pair at the mobile device and responsively establishing a first asymmetric key pair in the mobile device and permanently storing the first asymmetric key pair comprising a public key and a private key at the mobile device (see paragraphs [0080]-[0081] where the key must be permanently stored to be used in the future); 
setting a policy at the mobile device allowing the first asymmetric key pair to be used for enrolling the mobile device with the PKI domain (see paragraph [0082] rules for enrollment); 
extracting the public key from the mobile device for storage in a manufacturing database included in the manufacturing system (see paragraphs [0077] and [0081] S106 and claim 1); 
transferring the public key to the PKI domain; and importing the public key into the PKI domain (see paragraph [0083]).
Abdallah et al. fails to explicitly disclose the policy is a policy at the mobile device allowing the first asymmetric key pair to be used for enrolling the mobile device with the PKI domain for more than once.
However, Lee et al. teaches setting a policy at the mobile device allowing the first asymmetric key pair to be used for enrolling the mobile device with the PKI domain for more than once (see paragraphs [0082]-[0092] where the policy states that the key can be used for multiple services).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the users of the mobile device to enroll and control said enrollment to different services using the same key.
While the modified Abdallah et al. and Lee et al. system teaches the manufacturer storing the public key in a database, there lacks an explicit teaching of sending the public key from the manufacturer database to the PKI domain.
However, Kelly et al. teaches a manufacturing database storing public key information (see paragraph [0029] where the manufacturer acts as or operates the CA which is a database storing the public key information as shown in paragraph [0031]) and this information is provided to different devices, i.e. PKI domains, for authentication (see paragraphs [0036]-[0042]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the PKI domain of the modified Abdallah et al. and Lee et al. system to obtain the public key from the manufacturing database.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for the device to save storage by not storing the public key.
As per claims 3-5, the modified Abdallah et al., Lee et al., and Kelly et al. system discloses establishing a unique identifier in the mobile device, transferring the unique identifier to the PKI domain and importing the unique identifier into the PKI domain (see Abdallah et al. paragraphs [0080]-[0082] and Kelly et al. paragraphs [0028]-[0031] where the device identifier/serial number/unique identifier are transferred and stored with the manufacturer public key).

As per claims 7-10 and 16, the modified Abdallah et al., Lee et al., and Kelly et al. system discloses the step of authenticating the CSR message comprises authenticating, by the PKI domain, the CSR message using the public key of the first asymmetric key pair, authenticating, by the PKI domain, the CSR message using a unique identifier of the device, and upon authentication the CSR message using the unique identifier of the device, issuing by the PKI domain a second certificate to the device (see Kelly et al. paragraphs [0032]-[0033] where the unique identifier is used to retrieve the public key to verify the signature and in response to a verification a certificate is issued).
As per claims 11-13, the modified Abdallah et al., Lee et al., and Kelly et al. system discloses Public Key Infrastructure (PKI) domain for enrolling a device into the PKI domain for certificate management, the PKI domain comprising: a processor that performs generating a first asymmetric key pair and a unique identifier in a mobile device, the first asymmetric key pair comprising a public key and a private key that are permanently stored at the mobile device (see Abdallah et al. paragraphs [0080]-[0082] and Kelly et al. paragraph [0028]), wherein the processor sets a policy at the mobile device allowing the first asymmetric key pair to be used for enrolling the mobile device with the PKI domain for more than once (see Abdallah et al. paragraphs [0082]-[0083] and Lee et al. paragraphs [0082]-[0092]); an output port coupled to the processor that performs transferring the public key and the unique .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Himawan teaches generating asymmetric keys for enrollment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419